Name: Council Directive 89/186/EEC of 6 March 1989 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables
 Type: Directive
 Subject Matter: plant product;  health;  deterioration of the environment;  agricultural activity
 Date Published: 1989-03-10

 Avis juridique important|31989L0186Council Directive 89/186/EEC of 6 March 1989 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables Official Journal L 066 , 10/03/1989 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 28 P. 0172 Swedish special edition: Chapter 3 Volume 28 P. 0172 *****COUNCIL DIRECTIVE of 6 March 1989 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (89/186/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), as last amended by Directive 88/298/EEC (2), and in particular Article 5 thereof, Having regard to the proposal from the Commission (3), Whereas Article 5 of Directive 76/895/EEC lays down that the Annexes thereto shall be amended taking account in particular of technical and scientific progress as well as of the requirements of health and agriculture; Whereas, in the light of the developments in technical and scientific knowledge, it is appropriate that Annex II to the said Directive be brought up to date by adding to it particulars concerning the pesticide maleic hydrazide, which may well be present as a residue in fruit and vegetables, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/895/EEC, the following pesticide residue, together with its corresponding particulars, shall be inserted in the table: 1,2.3 // // // Pesticide residues // Maximum levels (in mg/kg (ppm)) // 1.2.3 // Common name // Chemical formula // // // // // maleic hydrazide // 6-hydroxy-3(2H)-pyridazinone // 10: Onions 1: Other products // // // Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 by 1 August 1989. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 6 March 1989. For the Council The President C. ROMERO HERRERA